Citation Nr: 1603875	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1971 and from March 1975 to June 1975.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to service connection for a bilateral shoulder disorder will be addressed in this decision.  The issue of entitlement to an apportionment of the VA nonservice-connected pension benefits on behalf of his children, D.M.M. and C.M. will be addressed in a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral shoulder disorder.  The Veteran contends that he injured his shoulder in service performing heavy labor as a mechanic and that he has had shoulder pain ever since service.  The Veteran has submitted a statement from a fellow service member that corroborates the Veteran's reports that he had shoulder problems in service.  In addition, the post service treatment notes reveal that the Veteran has been diagnosed with degenerative joint disease of the shoulders.

While the Veteran contends that his bilateral shoulder condition is caused by or the result of service, a review of the record reveals no medical opinion with supporting rational on the nature and etiology of the condition.  The Veteran's most recent VA examination of his shoulders was in 1997.  The resulting VA examination report did not include an opinion on the etiology of the Veteran's bilateral shoulder condition.  Because of this the claim was previously remanded by the Board, in October 2011, so that the Veteran could be provided with a VA examination.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In September 2011, the Veteran was incarcerated.  A June 2014 VA memorandum indicates VA attempted four times, in May 2014, to contact the correctional facility about scheduling the examination.  These attempts included one letter to the correctional facility and three phone calls to the Warden's secretary in which voice mails were left.  As of the date of the June 2014 VA memorandum no response had been received.  Furthermore, there is no indication in the record a response was received since the memorandum was issued.   

In light of 38 U.S.C.A. § 5103A(d)(2), McLendon v. Nicholson, and the lack of response from the correction facility, further effort must be made to provide the Veteran with a VA examination.  

Additionally, some treatment records from the correctional facility have been associated with the claims file.  However, as the claims file is being returned, the Veteran should be provided the opportunity to submit additional treatment records from the correctional facility.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the appropriate release form(s) to complete so that, if he desires, VA can obtain his treatment records from any correctional institution he has been incarcerated in.  Allow an appropriate time for response.  If a valid release form(s) is received, obtain copies of all available treatment records from the identified correction institution(s).  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.


2. Thereafter, contact the correctional facility in which the Veteran is currently incarcerated and again attempt to arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of the Veteran's bilateral shoulder disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's bilateral shoulder disorder since service, and opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's bilateral shoulder disorder was incurred during military service or is due, in whole or in part, to an event or injury during military service.  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Thereafter, adjudicate the Veteran's claim. If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




